
	

114 HR 5291 IH: Airline Consumer Protection Act of 2016
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5291
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2016
			Mr. Thompson of California introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide enhanced consumer protection for air passengers,
			 and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Airline Consumer Protection Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. References to title 49, United States Code.
					Sec. 4. Causes of airline delays or cancellations.
					Sec. 5. Involuntary changes to itineraries.
					Sec. 6. Additional consumer protections.
					Sec. 7. Addressing the needs of families of passengers involved in aircraft accidents.
					Sec. 8. Emergency medical kits.
					Sec. 9. Travelers with disabilities.
					Sec. 10. Extension of Advisory Committee for Aviation Consumer Protection.
					Sec. 11. Extension of competitive access reports.
					Sec. 12. Refunds for delayed baggage.
					Sec. 13. Refunds for other fees that are not honored by a covered air carrier.
					Sec. 14. Disclosure of fees to consumers.
					Sec. 15. Seat assignments.
					Sec. 16. Child seating.
					Sec. 17. Consumer complaint process improvement.
					Sec. 18. Online access to aviation consumer protection information.
					Sec. 19. Study on in cabin wheelchair restraint systems.
					Sec. 20. Training policies regarding assistance for persons with disabilities.
					Sec. 21. Advisory committee on the air travel needs of passengers with disabilities.
					Sec. 22. Report on covered air carrier change and cancellation fees.
					Sec. 23. Enforcement of aviation consumer protection rules.
					Sec. 24. Regulations relating to space for passengers on aircraft.
				
 2.DefinitionsIn this Act, the following definitions apply: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)Covered air carrierThe term covered air carrier means an air carrier or a foreign air carrier as those terms are defined in section 40102(a) of title 49, United States Code.
 (3)Online serviceThe term online service means any service available over the Internet, or that connects to the Internet or a wide-area network.
 (4)Ticket agentThe term ticket agent has the meaning given the term in section 40102(a) of title 49, United States Code. 3.References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
		4.Causes of airline delays or cancellations
			(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review the categorization of delays and cancellations with respect to air carriers that are required to report such data.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall consider, at a minimum— (A)whether delays and cancellations attributed by an air carrier to weather were unavoidable due to an operational or air traffic control issue, or due to the air carrier's preference in determining which flights to delay or cancel during a weather event;
 (B)whether and to what extent delays and cancellations attributed by an air carrier to weather disproportionately impact service to smaller airports and communities; and
 (C)whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to inform a passenger that a flight is delayed or cancelled due to weather, without any other context or explanation for the delay or cancellation, when the air carrier has discretion as to which flights to delay or cancel.
 (3)Advisory Committee for Aviation Consumer ProtectionThe Secretary may use the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to the appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 (c)Savings provisionNothing in this section shall be construed as affecting the decision of an air carrier to maximize its system capacity during weather-related events to accommodate the greatest number of passengers.
			5.Involuntary changes to itineraries
			(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to change the itinerary of a passenger, more than 24 hours before departure, if the new itinerary involves additional stops or departs 3 hours earlier or later and compensation or other more suitable air transportation is not offered.
 (2)Advisory Committee for Aviation Consumer ProtectionThe Secretary may use the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 6.Additional consumer protectionsNot later than 180 days after the date that the reviews under sections 4 and 5 of this Act are complete, the Secretary of Transportation shall issue a supplemental notice of proposed rulemaking to its notice of proposed rulemaking published in the Federal Register on May 23, 2014 (DOT–OST–2014–0056) (relating to the transparency of airline ancillary fees and other consumer protection issues) to consider the following:
 (1)Requiring an air carrier to provide notification and refunds or other consideration to a consumer who is impacted by delays or cancellations when an air carrier has a choice as to which flights to cancel or delay during a weather-related event.
 (2)Requiring an air carrier to provide notification and refunds or other consideration to a consumer who is impacted by involuntary changes to the consumer's itinerary.
			7.Addressing the needs of families of passengers involved in aircraft accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 is amended— (1)in subsection (a), by striking a major and inserting any;
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any; and
 (3)by amending subsection (e) to read as follows:  (e)DefinitionsIn this section—
 (1)aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency; and
 (2)passenger has the meaning given the term in section 1136.. (b)Foreign air carriers providing foreign air transportationSection 41313 is amended—
 (1)in subsection (b), by striking a major and inserting any; and (2)in subsection (c)—
 (A)in paragraph (1), by striking a significant and inserting any; (B)in paragraph (2), by striking a significant and inserting any;
 (C)in paragraph (16), by striking major and inserting any; and (D)in paragraph (17)(A), by striking significant and inserting any.
 (c)National Transportation Safety BoardSection 1136(a) is amended by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency.
			8.Emergency medical kits
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, the regulations under part 121 of title 14, Code of Federal Regulations, regarding the emergency medical equipment requirements, including the contents of the first-aid kit, applicable to all certificate holders operating passenger-carrying airplanes under that part.
 (b)ConsiderationsThe Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children, including consideration of an epinephrine auto-injector, as appropriate.
			9.Travelers with disabilities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study of airport accessibility best practices for individuals with disabilities, limited mobility, or visual or hearing impairments; and
 (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
 (b)ContentsThe study under subsection (a) shall include accessibility best practices beyond those recommended under the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.), Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), Air Carrier Access Act of 1986 (100 Stat. 1080; Public Law 99–435), or Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that improve infrastructure and communications, such as with regard to wayfinding, amenities, and passenger care.
			10.Extension of Advisory Committee for Aviation Consumer Protection
 (a)TerminationSection 411(h) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended by striking March 30, 2016 and inserting September 30, 2017.
 (b)Financial disclosureSection 411 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is further amended—
 (1)by redesignating subsection (h) as subsection (i); and (2)by inserting before subsection (i), the following:
					
 (h)Conflict of interest disclosureBeginning on the date of enactment of the Airline Consumer Protection Act of 2016, each member of the advisory committee who is not a government employee shall disclose, on an annual basis, any potential conflicts of interest, including financial conflicts of interest, to the Secretary in such form and manner as prescribed by the Secretary..
 (c)RecommendationsSection 411(g) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended—
 (1)by striking of the first 2 calendar years beginning after the date of enactment of this Act and inserting calendar year; and (2)by inserting and post on the Department of Transportation Web site after Congress.
 11.Extension of competitive access reportsSection 47107(r)(3) is amended by striking April 1, 2016 and inserting October 1, 2017. 12.Refunds for delayed baggage (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations to require a covered air carrier to promptly provide an automatic refund to a passenger in the amount of any applicable ancillary fees paid if the covered air carrier has charged the passenger an ancillary fee for checked baggage but the covered air carrier fails to deliver the checked baggage to the passenger not later than 6 hours after the arrival of a domestic flight or 12 hours after the arrival of an international flight.
 (b)ExceptionIf as part of the rulemaking the Secretary makes a determination on the record that a requirement under subsection (a) is unfeasible and will negatively affect consumers in certain cases, the Secretary may modify 1 or both of the deadlines in that subsection for such cases, except that—
 (1)the deadline relating to a domestic flight may not exceed 12 hours after the arrival of the domestic flight; and
 (2)the deadline relating to an international flight may not exceed 24 hours after the arrival of the domestic flight.
				13.Refunds for other fees that are not honored by a covered air carrier
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations that require each covered air carrier to promptly provide an automatic refund to a passenger of any ancillary fees paid for services that the passenger does not receive, including on the passenger's scheduled flight or, if rescheduled, a subsequent replacement itinerary.
 (b)Cancelled flightsAs part of the rule under subsection (a), the Secretary shall require each covered air carrier to promptly provide an automatic refund to a passenger of any ancillary fees paid for services that the passenger does not receive for a flight cancelled by the passenger.
			14.Disclosure of fees to consumers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations requiring—
 (1)each covered air carrier to disclose to a consumer the baggage fee, cancellation fee, change fee, ticketing fee, and seat selection fee of that covered air carrier in a standardized format; and
 (2)notwithstanding the manner in which information regarding the fees described in paragraph (1) is collected, each ticket agent to disclose to a consumer such fees of a covered air carrier in the standardized format described in paragraph (1).
 (b)RequirementsThe regulations under subsection (a) shall require that each disclosure— (1)if ticketing is done on an Internet Web site or other online service—
 (A)be prominently displayed to the consumer prior to the point of purchase; and (B)set forth the fees described in subsection (a)(1) in clear and plain language and a font of easily readable size; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
				15.Seat assignments
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that seat selection for which a fee is charged is an optional service, and that if a consumer does not pay for a seat assignment, a seat will be assigned to the consumer from available inventory at the time the consumer checks in for the flight or prior to departure.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
				16.Child seating
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that if a reservation includes a child under the age of 13 traveling with an accompanying passenger who is age 13 or older—
 (1)whether adjoining seats are available at no additional cost at the time of purchase; and (2)if not, what the covered air carrier's policy is for accommodating adjoining seat requests at the time the consumer checks in for the flight or prior to departure.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
				17.Consumer complaint process improvement
 (a)In generalSection 42302 is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
 (2)by inserting after subsection (a), the following:  (b)Point of saleEach air carrier, foreign air carrier, and ticket agent shall inform each consumer of a carrier service, at the point of sale, that the consumer can file a complaint about that service with the carrier and with the Aviation Consumer Protection Division of the Department of Transportation.;
 (3)by amending subsection (c), as redesignated, to read as follows:  (c)Internet Web site or other online service noticeEach air carrier and foreign air carrier shall include on its Internet Web site, any related mobile device application, and online service—
 (1)the hotline telephone number established under subsection (a) or for the Aviation Consumer Protection Division of the Department of Transportation;
 (2)an active link and the email address, telephone number, and mailing address of the air carrier or foreign air carrier, as applicable, for a consumer to submit a complaint to the carrier about the quality of service;
 (3)notice that the consumer can file a complaint with the Aviation Consumer Protection Division of the Department of Transportation;
 (4)an active link to the Internet Web site of the Aviation Consumer Protection Division of the Department of Transportation for a consumer to file a complaint; and
 (5)the active link described in paragraph (2) on the same Internet Web site page as the active link described in paragraph (4).; and
 (4)in subsection (d), as redesignated— (A)in the matter preceding paragraph (1), by striking An air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats and inserting Each air carrier and foreign air carrier;
 (B)in paragraph (1), by striking air carrier and inserting carrier; and (C)in paragraph (2), by striking air carrier and inserting carrier.
 (b)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations to implement the requirements of section 42302 of title 49, United States Code, as amended.
			18.Online access to aviation consumer protection information
 (a)Internet web siteNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)complete an evaluation of the aviation consumer protection portion of the Department of Transportation's public Internet Web site to identify any changes to the user interface that will improve usability, accessibility, consumer satisfaction, and Web site performance;
 (2)in completing the evaluation under paragraph (1)— (A)consider the best practices of other Federal agencies with effective Web sites; and
 (B)consult with the Federal Web Managers Council; (3)develop a plan, including an implementation timeline, for—
 (A)making the changes identified under paragraph (1); and (B)making any necessary changes to that portion of the Web site that will enable a consumer—
 (i)to access information regarding each complaint filed with the Aviation Consumer Protection Division of the Department of Transportation;
 (ii)to search the complaints described in clause (i) by the name of the air carrier and the type of complaint; and
 (iii)to determine the date a complaint was filed and the date a complaint was resolved; and (4)submit the evaluation and plan to the appropriate committees of Congress.
 (b)Mobile application softwareNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)implement a program to develop application software for wireless devices that will enable a user to access information and perform activities related to aviation consumer protection, such as—
 (A)information regarding airline passenger protections, including protections related to lost baggage and baggage fees, disclosure of additional fees, bumping, and tarmac delays; and
 (B)file an aviation consumer complaint, including a safety and security, airline service, disability and discrimination, or privacy complaint, with the Aviation Consumer Protection Division of the Department of Transportation; and
 (2)make the application software available to the public at no cost. 19.Study on in cabin wheelchair restraint systemsNot later than 2 years after the date of the enactment of this Act, the Architectural and Transportation Barriers Compliance Board, in consultation with the Secretary of Transportation, shall conduct a study to determine the ways in which particular individuals with significant disabilities who use wheelchairs, including power wheelchairs, can be accommodated through in cabin wheelchair restraint systems.
		20.Training policies regarding assistance for persons with disabilities
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing—
 (1)each air carrier's training policy for its personnel and contractors regarding assistance for persons with disabilities, as required by Department of Transportation regulations;
 (2)any variations among the air carriers in the policies described in paragraph (1); (3)how the training policies are implemented to meet the Department of Transportation regulations;
 (4)how frequently an air carrier must train new employees and contractors due to turnover in positions that require such training;
 (5)how frequently, in the prior 10 years, the Department of Transportation has requested, after reviewing a training policy, that an air carrier take corrective action; and
 (6)the action taken by an air carrier under paragraph (5). (b)Best practicesAfter the date the report is submitted under subsection (a), the Secretary of Transportation, based on the findings of the report, shall develop and disseminate to air carriers such best practices as the Secretary considers necessary to improve the training policies.
			21.Advisory committee on the air travel needs of passengers with disabilities
 (a)EstablishmentThe Secretary of Transportation shall establish an advisory committee for the air travel needs of passengers with disabilities (referred to in this section as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall advise the Secretary with regard to the implementation of the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080), including—
 (1)assessing the disability-related access barriers encountered by passengers with disabilities; (2)determining the extent to which the programs and activities of the Department of Transportation are addressing the barriers described in paragraph (1);
 (3)recommending improvements to the air travel experience of passengers with disabilities; and (4)such activities as the Secretary considers necessary to carry out this section.
				(c)Membership
 (1)In generalThe Advisory Committee shall be comprised of at least 1 representative of each of the following groups:
 (A)Passengers with disabilities. (B)National disability organizations.
 (C)Air carriers. (D)Airport operators.
 (E)Contractor service providers. (2)AppointmentThe Secretary of Transportation shall appoint each member of the Advisory Committee.
 (3)VacanciesA vacancy in the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (d)ChairpersonThe Secretary of Transportation shall designate, from among the members appointed under subsection (c), an individual to serve as chairperson of the Advisory Committee.
 (e)Travel expensesMembers of the advisory committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
			(f)Reports
 (1)In generalNot later than February 1 of each year, the Advisory Committee shall submit to the Secretary of Transportation a report on the needs of passengers with disabilities in air travel, including—
 (A)an assessment of disability-related access barriers, both those that were evident in the preceding year and those that will likely be an issue in the next 5 years;
 (B)an evaluation of the extent to which the Department of Transportation’s programs and activities are eliminating disability-related access barriers;
 (C)a description of the Advisory Committee’s actions during the prior calendar year; (D)a description of activities that the Advisory Committee proposed to undertake in the succeeding calendar year; and
 (E)any recommendations for legislation, administrative action, or other action that the Advisory Committee considers appropriate.
 (2)Report to CongressNot later than 60 days after the date the Secretary receives the report under subparagraph (A), the Secretary shall submit to Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate.
 (g)TerminationThe Advisory Committee shall terminate 2 years after the date of enactment of this Act. 22.Report on covered air carrier change and cancellation fees (a)In generalThe Comptroller General of the United States shall conduct a study of existing airline industry change and cancellation fees and the current industry practice for handling changes to or cancellation of ticketed travel on covered air carriers.
 (b)ConsiderationsIn conducting the study, the Comptroller General shall consider, at a minimum— (1)whether and how each covered air carrier calculates its change fees and cancellation fees; and
 (2)the relationship between the cost of the ticket and the date of change or cancellation as compared to the date of travel.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
			23.Enforcement of aviation consumer protection rules
 (a)In generalThe Comptroller General of the United States shall conduct a study to consider and evaluate Department of Transportation enforcement of aviation consumer protection rules.
 (b)ContentsThe study under subsection (a) shall include an evaluation of— (1)available enforcement mechanisms;
 (2)any obstacles to enforcement; and (3)trends in Department of Transportation enforcement actions.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
			24.Regulations relating to space for passengers on aircraft
 (a)Moratorium on reductions to aircraft seat sizeNot later than 30 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall prohibit any air carrier from reducing the size, width, padding, or pitch of seats on passenger aircraft operated by the air carrier, the amount of leg room per seat on such aircraft, or the width of aisles on such aircraft.
 (b)Regulations relating to space for passengers on aircraftNot later than 180 days after the date of the enactment of this Act, the Administrator shall prescribe regulations—
 (1)establishing minimum standards for space for passengers on passenger aircraft, including the size, width, padding, and pitch of seats, the amount of leg room per seat, and the width of aisles on such aircraft for the safety, health, and comfort of passengers; and
 (2)requiring each air carrier to prominently display on the Web site of the air carrier the amount of space available for each passenger on passenger aircraft operated by the air carrier, including the size, width, padding, and pitch of seats, the amount of leg room per seat, and the width of aisles on such aircraft.
 (c)ConsultationsIn prescribing the regulations required by subsection (b), the Administrator shall consult with the Occupational Safety and Health Administration, the Centers for Disease Control and Prevention, passenger advocacy organizations, physicians, and ergonomic engineers.
 (d)End of moratoriumSubsection (a) shall cease to be effective on the effective date of the regulations prescribed under subsection (b).
 (e)Air carrier definedIn this section, the term air carrier means an air carrier (as defined in section 40102 of title 49, United States Code) that transports passengers by aircraft as a common carrier for compensation.
			
